Citation Nr: 0905437	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  05-06 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a chronic skin 
condition, to include as secondary to service-connected 
disability.

2.  Entitlement to service connection for a chronic skin 
condition, to include as secondary to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The veteran had active service from July 1956 to March 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which found that new and material 
evidence had not been received to reopen the claim for 
service connection for a chronic skin condition.  

This matter was previously before the Board in June 2007 at 
which time the case was remanded for additional development.  

The record reflects that the Supplemental Statement of the 
Case dated in June 2008 reopened the veteran's claim for 
entitlement to service connection for a chronic skin 
condition and denied the claim on its merits.  Regardless of 
the RO's actions, the Board is required to consider whether 
new and material evidence has been received warranting the 
reopening of the previously denied claim.  Jackson v. 
Principi, 
265 F.3d 1366 (Fed. Cir. 2001); see also Wakeford v. Brown, 8 
Vet. App. 237 (1995) (VA failed to comply with its own 
regulations by ignoring issue of whether any new and material 
evidence had been submitted to reopen the veteran's 
previously and finally denied claims).  Thus, the issue on 
appeal has been characterized as shown above.

The Board observes that the veteran requested a personal 
hearing in a July 2003 statement.  However, in his VA Form 9, 
the veteran indicated that he no longer wanted a hearing.  
Accordingly, his hearing request is deemed withdrawn.  See 
38 C.F.R. § 20.704(d).

As noted above, the Board finds that the June 2007 remand 
directives have been completed and the Board herein reopens 
the veteran's claim for service connection.   Nevertheless, 
for the reasons addressed in the REMAND portion of the 
decision below, additional development is required to address 
the merits of the underlying service connection claim.  
Accordingly, the reopened claim will be REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if additional action is required 
on his part.  


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  Service connection was originally denied for a chronic 
skin condition in a July 1986 Board decision.  Thereafter, 
the December 1993 rating decision found that new and material 
evidence had not been received to reopen the claim.  The 
veteran was informed of the decision and his appellate rights 
and did not appeal.   

3.  The evidence received since the last prior denial of 
service connection for a chronic skin condition was not 
previously submitted to agency decisionmakers, is not 
cumulative and redundant, bears directly and substantially 
upon the specific matter under consideration, and by itself 
or in connection with evidence previously assembled, is so 
significant that it must be considered in order to decide 
fairly the merits of the claim.


CONCLUSION OF LAW

New and material evidence having been received to reopen the 
claim of entitlement to service connection for a chronic skin 
condition, the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  The VCAA and 
its accompanying regulations include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  

The Board also notes that, during the pendency of this 
appeal, the Court issued a decision in the appeal of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), which established 
significant new requirements with respect to the content of 
the notice necessary for those cases involving the reopening 
of previously denied claims. Specifically, the Court held 
that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his or her entitlement to the 
underlying claim for the benefit sought by the claimant.  

As explained below, the Board has determined that new and 
material evidence has been submitted to reopen the veteran's 
claim for service connection for bilateral hearing loss 
disability.  Therefore, no further development with respect 
to the matters decided herein is required under 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 and Supp. 2008) or 38 C.F.R. § 
3.159 (2008).  

The Board finds that additional evidentiary development is 
required prior to adjudication of the underlying claim of 
entitlement to service connection for a chronic skin 
condition.  This development is addressed in the REMAND 
portion below.


Claim to Reopen

Service connection for a chronic skin condition was 
originally denied by a July 1986 Board decision.  In essence, 
the Board denied the veteran's claim because there was no 
evidence of an inservice disease or injury and no medical 
evidence relating the veteran's current skin condition to 
service.  In addition, the December 1993 deferred rating 
decision found that new and material evidence had not been 
received to reopen the previously denied claim.  The veteran 
was informed of his right to appeal the December 1993 
decision and he did not appeal.  Consequently, both decisions 
are final.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.104(a) 20.1100 (2008).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. 
§ 3.156(a).  The Court has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
Further, the Court has also held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence presented since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

During the pendency of this appeal, the regulations 
pertaining to new and material evidence were amended.  
However, the amended definition of new and material evidence, 
codified at 38 C.F.R. § 3.156(a) (2008), is not liberalizing.  
It applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001. 66 Fed. Reg. 45,620, 
45,629.  It does not apply to the appellant's claim to 
reopen, which was received before that date.

For claims filed prior to August 29, 2001, new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a) (2001).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board observes that it must make its own determination as 
to whether any newly received evidence warrants a reopening 
of the veteran's claim.  This is important because the 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on the merits.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).

In the instant case, the Board finds that new and material 
evidence has been received sufficient to reopen the veteran's 
claim of entitlement to service connection for a chronic skin 
condition.   

The evidence on file at the time of the previous denials 
includes the veteran's service treatment records, VA 
treatment records, and the veteran's hearing testimony.  In 
pertinent part, the service treatment records confirm an 
instance of tinea cruris during service and the VA treatment 
records show that the veteran was seen for photosensitivity 
or actinic reticuloid.    

The evidence submitted since the last prior denial in 
December 1993 includes post-service medical records dated up 
to 2007, a June 2007 letter from the veteran's VA physician 
(L.B.S., M.D.), and the veteran's statements.    

Most important, for the purpose of reopening the veteran's 
claim for service connection for a chronic skin condition is 
the VA physician's letter.  In the letter, Dr. L.B.S. 
explained that the veteran was first treated for a skin 
condition in 1975, approximately 15 years after discharge 
from military service.  The physician opined that the veteran 
developed an itch response to sunlight while in service.  He 
explained that the itch, skin photosensitivity dermatis 
reaction, and scratching response were all indexed to the 
intensity of the sunlight and season of the year.  Dr. L.B.S. 
also noted that the veteran was hospitalized three times for 
his condition.  Lastly, he opined that the medical findings 
represent the definitive diagnosis consistent with the 
history and diagnosis of chronic actinic dermatitis that 
started in Korea as skin photosensitivity.  

The Board finds that the evidence submitted is new, in that 
it has not been previously considered by agency decision 
makers, and is not cumulative or duplicative of evidence 
previously considered.  The Board further finds that the 
opinion must be considered both new and material as it bears 
directly and substantially upon the specific matter under 
consideration and, in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for a skin condition.  See 38 C.F.R. § 3.156(a) 
(2000).  In making this determination, the Board notes that 
the Court has determined that evidence submitted to reopen a 
claim is presumed to be true for the purpose of determining 
whether new and material evidence has been submitted, without 
regard to other evidence of record.  Duran v. Brown, 7 Vet. 
App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  Thus, the Board finds that new and material 
evidence has been received pursuant to 38 C.F.R. § 3.156(a) 
and, therefore, the claim is reopened.

However, the Board notes that, the adjudication of the 
veteran's appeal does not end with the finding that new and 
material evidence has been received.  In further adjudication 
of the claim, the presumption that the additional evidence is 
true without regard to the other evidence of record no longer 
applies.

For the reasons stated in the REMAND portion of this decision 
below, the Board concludes that additional development is 
required in order to address the merits of the underlying 
service connection claim.


ORDER

Having received new and material evidence to reopen a claim 
of entitlement to service connection for a chronic skin 
condition, the appeal is granted to this extent only.


REMAND

After a thorough review of the veteran's claims folder, the 
Board has determined that additional development must be 
accomplished prior to adjudication of the veteran's claim.    

The Board observes that VA did not provide the veteran a 
medical examination.  Under the VCAA, VA is required to 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2008).  A medical examination or medical 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical 
evidence to decide the claim, but as follows: (1) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
(2) establishes that the veteran suffered an event, injury, 
or disease in service, or has a disease or symptoms of a 
disease subject to a VA presumption manifesting during an 
applicable presumptive period, provided the claimant has 
qualifying service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability.  Id.  

After a review of the record, the Board finds that the 
veteran must be afforded a VA examination.  The veteran's 
service treatment records do not show evidence of a chronic 
skin condition; however, there is a reference to an instance 
of tinea cruris.  Furthermore, the current medical records 
contain evidence of treatment for a chronic skin condition 
and the veteran's VA physician submitted a letter wherein the 
physician opined that the veteran's skin condition began in 
Korea as photosensitivity.  Although the letter supports a 
link between the veteran's claimed disability and service, it 
is insufficient upon which to make an informed decision at 
this time as the VA physician provided no rationale for his 
opinion nor did he indicate whether he reviewed the veteran's 
claims folder.  Although the physician noted that the 
veteran's current skin condition began as scratching in 
service, it is not clear whether the physician was linking 
the current skin condition to the instance of tinea cruris 
during the veteran's service.  When the medical evidence of 
record is insufficient, in the opinion of the Board, or of 
doubtful weight or credibility, the Board must supplement the 
record by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Given the 
deficiencies in the VA physician's statement and the unclear 
etiology of the veteran's skin condition, a VA examination 
with nexus opinion is warranted so the Board may properly 
adjudicate the claim.  

The Board additionally notes that the veteran has also 
contended that his chronic skin condition is related to his 
service-connected residuals of frostbite.  The RO requested 
an expert medical opinion with respect to this issue and the 
opinion has been associated with the claims folder.  However, 
as the claim is already being remanded for an examination, 
the examiner should also provide an opinion with respect to 
the issue of service connection on a secondary basis.  

Lastly, it appears that there may be outstanding medical 
evidence.  In this regard, the June 2007 letter from the 
veteran's VA physician discusses evidence of treatment for 
the veteran's chronic skin condition in 1975.  The claims 
folder does not contain any VA records from 1975; the 
earliest records available appear to be from 1984.  Although 
the RO has previously requested records from this time 
period, VA has a duty to assist claimants in obtaining 
evidence.  38 C.F.R. 
§ 3.159(c).  This duty requires that VA make as many requests 
as necessary to obtain relevant records from a Federal 
department or agency, either until the requested records are 
obtained or until VA concludes that such records do not exist 
or that further efforts to obtain such records would be 
futile.  38 C.F.R. 
§ 3.159(c)(2).  Thus, the Board finds that these records 
should be requested an additional time.       

While the Board regrets that a remand of this matter will 
further delay a final decision in the claim on appeal, it 
finds that such action is necessary to ensure that the 
appellant is afforded full due process of law.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of VA records pertaining 
to the veteran's chronic skin condition, 
covering the period from 1975 to the 
present.  These records to the extent 
available should be associated with the 
veteran's claims folder.  The RO or AMC 
should document all efforts made to obtain 
these records.  

2.  After obtaining any additional records 
to the extent possible, the veteran should 
be afforded a VA examination.  The claims 
folder should be made available to the 
examiner for review of pertinent documents 
therein in connection with the 
examination; the examination report should 
reflect that such a review was conducted.   
The examiner should be asked to provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent degree of 
probability or higher) that a skin 
condition is related to active military 
duty.  The examiner should also provide an 
opinion as to whether it is at least 
likely as not that a skin condition is 
proximately due to, or the result of, the 
service-connected residuals of frostbite.  
A rationale should be provided for any 
opinion given and the factors upon which 
the medical opinion is based must be set 
forth in the report.  

3.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim of service connection for 
a chronic skin condition should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the veteran and 
his representative.  After they have had 
an adequate opportunity to respond, this 
issue should be returned to the Board for 
further appellate review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


